DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/23/2021 has been entered. Claims 16-20 and 22-28 remain pending in the application and claims 1-15 and 21 have been cancelled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 05/25/2021.
Response to Arguments
Applicant’s arguments, see “Pre-Brief Conference Request”, filed 08/24/2021, with respect to the interpretation of the rejection of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Backus (see rejection below).
Drawings
The drawings are objected to because the scalloped downstream edge is listed as element 36, whereas this should instead be the scalloped upstream edge. The scalloped downstream edge is located on the opposite side of where element 36 is referring to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 23, and 25 recite a “scalloped downstream edge” and is unclear by the Drawings what the scalloped downstream edge is. As recited in Applicant’s Specification (Page 17 line 3) the scalloped downstream edge is element 36. However, the element 36 shown in Figure 2 would be more accurately described as a scalloped upstream edge, and the opposing side would be the scalloped downstream edge. Since Applicant is only claiming “a scalloped downstream edge,” it is interpreted that the Applicant is only claiming one edge. For the purposes of examination, the Office will interpret the scalloped downstream edge to be the opposite edge of where element 36 is pointing to in Figure 2 of Applicant’s Drawings. 
proximal of the proximal lashing sutures 46. For the purposes of examination, the scalloped downstream edge will be interpreted as being disposed proximal to the proximal lashing sutures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backus et al. (US PGPub 2017/0042672), hereinafter known as “Backus”.
	With regards to claim 22, Backus discloses (Figures 1-6) a replacement heart valve implant 10, comprising: 
	a tubular metallic support structure 20 defining a central longitudinal axis; 
	a plurality of valve leaflets 16 disposed within the tubular metallic support structure 20; 
	a seal member 32 comprising a tubular polymeric seal element (paragraph 78 - the delivery system 12 and/or the medical implant 14, and/or components thereof (such as, but not limited to, the braided anchor member 20, the locking mechanisms, the actuator members, etc.), may be made from a 
	a reinforcement strip 30 fixedly attached to the tubular polymeric seal element 32 proximate a distal end of the tubular polymeric seal element 32 (paragraph 63), the reinforcement strip 30 extending circumferentially around the central longitudinal axis at an inflow end of the tubular metallic support structure 20 (figure 1), the reinforcement strip 30 including a scalloped downstream edge (see annotated figure 1 below).  

    PNG
    media_image1.png
    570
    466
    media_image1.png
    Greyscale

	With regards to claim 23, Backus discloses wherein the scalloped downstream edge (see annotated figure 1 above) extends completely around the circumference of the reinforcement strip 30 
	With regards to claim 24, Backus discloses further comprising a plurality of proximal lashing sutures 34 attaching a proximal portion of the seal member 32 to the tubular metallic support structure 20 (paragraph 64; Figure 5).  
	With regards to claim 25, Backus discloses wherein the scalloped downstream edge of the reinforcement strip 30 is disposed proximal of the proximal lashing sutures (see annotated figure 1 above, scalloped downstream edge is located on the proximal edge of 30, while the proximal lashing sutures 34 are distal towards the seal member 32).
	With regards to claim 26, Backus discloses wherein the reinforcement strip 30 includes a radiopaque element extending circumferentially around the central longitudinal axis (paragraph 83 – portions of the medical implant and/or components thereof may be doped with, made of, or otherwise include a radiopaque material... additionally may be a radiopaque marker band and/or coils; a radiopaque marker band and/or coils can extend circumferentially around the central longitudinal axis due to the structure of a band and/or coil).  
	With regards to claim 28, Backus discloses wherein the reinforcement strip 30 is at least partially embedded within the seal member 32 (paragraph 63).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Backus et al. (US PGPub 2017/0042672), hereinafter known as “Backus,” in view of Snyders (US PGPub 2002/0123802).
With regards to claim 27, Backus discloses the replacement heart valve implant as claimed in claim 22. Backus is silent wherein the radiopaque element disposed at a distalmost portion of the tubular metallic support structure.
However, in the same field of endeavor, Snyders teaches a heart valve implant (Figures 4-5) comprising a radiopaque band 40 (Paragraph 42) shown as its own separate element; and located at a distalmost portion of the tubular metallic support structure 20. Backus discloses that the heart valve implant may include a radiopaque material in Paragraph 83, so the combination would result in the radiopaque band of Snyders onto the distal end of the tubular metallic support structure (distal of the seal member 32) of Backus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heart valve implant of Backus for the radiopaque band of Snyders for the purpose of aiding the user in determining the location of the heart valve implant. The location on the distal end is more useful than the proximal end for final delivery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771  
09/15/2021                    

/MELANIE R TYSON/Primary Examiner, Art Unit 3771